Citation Nr: 1759598	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a back disability. 

3.  Entitlement to service connection for residuals of a broken right arm. 

4.  Entitlement to service connection for residuals of head trauma.

5.  Entitlement to service connection for residuals of broken ribs.

6.  Entitlement to service connection for residuals of a right ear injury, to include frostbite. 

7.  Entitlement to service connection for residuals of a right foot injury, to include broken toes. 

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to January 1967, to include service in Korea. 

This matter comes before the Board of Veterans' Appeals (Board) from July 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record. 

The issues were previously before the Board in October 2015, where they were remanded for additional development.  They have since been returned to the Board for further appellate review. 



FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran's back disability was caused or aggravated by military service. 

2.  The evidence is against a finding that the Veteran has a right leg disability, to include radiculopathy, that was caused or aggravated by military service or a service-connected disability. 

3.  The evidence is against a finding that the Veteran has residuals of a broken right arm that was caused or aggravated by military service. 

4.  The evidence is against a finding that the Veteran has residuals of head trauma that was caused or aggravated by military service. 

5.  The evidence is against a finding that the Veteran has residuals of broken ribs that was caused or aggravated by military service. 

6.  The evidence is against a finding that the Veteran has residuals of a right ear injury that was caused or aggravated by military service. 

7.  The evidence is against a finding that the Veteran has residuals of a right foot injury that was caused or aggravated by military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a right leg disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).
3.  The criteria for service connection for residuals of a broken right arm have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for residuals of head trauma have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for residuals of broken ribs have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for residuals of a right ear injury have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7.  The criteria for service connection for residuals of a right foot injury have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2017).  

The Veteran has asserted that some of his service records may have been destroyed in the 1973 National Personnel Records Center (NPRC) fire in St. Louis, Missouri.  Although the Veteran has not been provided a formal NA Form 13055, which is customarily provided to veterans so that they can provide information that might assist in the reconstruction of their service department file, the Board finds that he is not prejudiced by that omission.  

Per Board remand in November 2015, the RO made a request for any missing records to the NPRC in November 2015.  While the NPRC responded by providing military personnel records in its possession, it did not possess any STRs in addition to the ones previously provided.  In March 2016, the RO informed the Veteran of the unavailability of his service department records and asked him to provide any alternative documentation or information in his possession that might assist VA in reconstructing his service department file.  In that regard, the RO's March 2016 letter asked the Veteran to provide forms of alternate documentation of the kind that would have been requested from him in a formal NA Form 13055.  The Veteran responded in April 2016 that he had no further information to provide.  

Under the circumstances, the Board finds that the Veteran was provided an opportunity to assist meaningfully in the reconstruction of his service department file, and therefore did not suffer harm as a result of the RO's failure to provide him with a precise NA Form 13055.  As such, remand at this time to provide the Veteran such a form would constitute unnecessary delay in the adjudication of his appeal.

Subject to the above, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has asserted that he currently suffers from residuals of several in-service injuries.  In a November 2009 statement in support of his initial claim, the Veteran reported that he suffered a broken right arm, head trauma, and a right ear injury (specifically, frostbite) in a vehicle roll-over accident while stationed in Korea from 1963 to 1964.  The Veteran has also claimed residuals of broken ribs, a back disability, and additional head trauma due to an in-service physical altercation while stationed at Fort Knox, Kentucky, from 1964 to 1966, and a right foot disability when an airplane hangar door closed on his toes while stationed in Japan from 1966 to 1967.  

As to the claims for residuals of a broken right arm, broken ribs, a head injury, and a right foot and right ear injuries, the evidence is negative for any treatment records indicating that the Veteran currently has these disabilities for service connection purposes.  The Board notes that the Veteran's current VA treatment records do list a history of various disabilities.  However, the record reflects no complaints or treatment for residuals of a broken right arm, head trauma, broken ribs, or frostbite.  While a December 2015 VA treatment record notes a complaint about his feet, the record is absent any further elaboration or additional complaints.     

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131.  In the absence of proof of current diagnoses of the above asserted disabilities, service connection for these disabilities cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding the Veteran's claims for a back disability and a right leg disability, the Veteran's VA treatment records do indicate diagnoses of degenerative disc disease and osteoarthritis of the lumbar spine, as well as a history of "pain in limb."  The evidence reflects that the Veteran's right leg pain may be radiculopathy secondary to his lumbar spine disability.  However, the Veteran's service treatment records are negative for any indication that the Veteran suffered an in-service injury to his back for service connection purposes.  

The Veteran's service separation examination was normal and he denied a history of any injury involving the bones, joints, ears, or head.  An undated report of medical history upon reenlistment is also negative for any medical complaints.  Further, except for an injured left forearm for which the Veteran is not claiming service connection, his available STRs are negative for any indication that he was involved in any kind of accident, motor vehicle-related or otherwise.  While the Board acknowledges the Veteran's assertion that he was treated for his claimed roll-over accident at Ireland Army Hospital in August 1964, the NPRC notified VA in February 2013 that no records had been found.  

As arthritis is not shown to be present during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  The remaining evidence of record is negative for any treatment for the Veteran's lower back or any associated neurological symptomology in the extremities until many decades after service.  

Given the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection, and the claims must be denied.  The Board again notes that the Veteran has been afforded the opportunity to submit additional evidence in support of his claim.  The Veteran has not identified any specific outstanding records in support of his claims. 

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Board acknowledges the Veteran's lay evidence regarding the existence of residuals of in-service head trauma, frostbite of the ear, broken ribs, a foot injury, and a right arm injury.  However, the statements do not establish current disabilities.  The Veteran, as a lay person, has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion as to the diagnosis of these disabilities and their etiology - as well as the etiology of his current low back disability and associated neurological symptomology - is not competent medical evidence.  See also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Moreover, the Veteran's statements in connection with his claim for benefits differ from the reports of medical history completed during service in which he specifically denied having problems of the sort he now claims.  The Veteran stated in his hearing testimony that he wanted to leave Korea, and therefore did not note the injuries he claims to have sustained in a vehicle accident out of fear he would be required to remain until his injuries healed.  This raises issues as to his credibility as either he was untruthful during service or he is being untruthful presently; either way, there is evidence suggesting that his statements are not credible.  Moreover, the record reflects that the Veteran left Korea in 1964, but remained on active duty until January 1967.  As noted above, his final separation examination in late 1966 was normal, and the Veteran again reported no history of injuries related to the disabilities for which he is claiming service connection.  The Veteran's claimed reason for misleading the Army about the existence of injuries - not wanting to stay in Korea - was no longer an issue when he was separating from service years later, yet he still did not report any relevant injuries or symptoms.  In addition, while the Veteran stated in his hearing testimony that he suffered a right foot injury in the same accident in Korea, his statement in support of his initial claim noted that the incident occurred while stationed in Japan.  Given the above, most notably the inconsistent and conflicting statements, the Board finds the Veteran's report of injuries and symptoms during service related to these claims to be lacking credibility.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55-57.










      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right leg disability, to include as secondary to a back disability, is denied. 

Entitlement to service connection for residuals of a broken right arm is denied. 

Entitlement to service connection for residuals of head trauma is denied.

Entitlement to service connection for residuals of broken ribs is denied.

Entitlement to service connection for residuals of a right ear injury, to include frostbite, is denied. 

Entitlement to service connection for residuals of a right foot injury, to include broken toes, is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


